Citation Nr: 0640252	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  99-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Des Moines, Iowa, by which service 
connection for PTSD was established.  After perfecting an 
appeal regarding his disability rating, the Board issued a 
decision on June 1, 2005.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2006, a Joint Motion for Remand (motion) was submitted 
to the Court that was granted the following month. This 
matter is again before the Board for appellate review.

In March 2003, the veteran was afforded a hearing before an 
Acting Veterans Law Judge (VLJ), formerly known as a Member 
of the Board.  The Acting VLJ who holds a hearing is required 
to participate in making the final determination of the 
claim.  38 C.F.R. § 20.707 (2006).  The Acting VLJ who 
conducted the March 2003 hearing is no longer employed at the 
Board.  The veteran was so notified via letter in November 
2006.  In correspondence received later that same month, the 
veteran declined another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the remand portion of an October 2003 decision, the Board 
requested the veteran be scheduled for a VA examination by an 
examiner who had not previously examined the veteran to 
clarify his psychiatric diagnoses and to determine which 
symptoms were attributable to his service-connected PTSD.  
The examination was conducted in December 2004; subsequently 
the veteran's treating VA psychologist opined that the 
symptoms of his nonservice-connected personality disorder and 
his service-connected PTSD were so closely interwoven that 
the results could not be divided.  See May 2005 VA medical 
record.  Another VA examination was scheduled for 
clarification in June 2006; however, the examination was 
conducted by an examiner who had previously examined the 
veteran contrary to the October 2003 Board remand and was not 
utilized in the June 2005 Board decision.  The motion, 
granted by the Court, indicates that VA's duty to assist 
requires that a VA examination be conducted that includes 
consideration of the May 2005 opinion.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability).  As the veteran's increased 
rating claim could potentially impact his claim of 
entitlement to a TDIU rating, appellate review would be 
premature at this time.  See also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA PTSD 
examination by a VA psychiatrist who has 
not previously examined the veteran to 
determine the current nature and extent 
of his service-connected PTSD.  The 
examiner should determine which 
psychiatric symptoms are at least as 
likely as not medically attributable to 
the veteran's service-connected PTSD and 
which symptoms are likely medically 
attributable to non-service connected 
personality disorder.  In rendering such 
opinions, consideration of, and reference 
to, the May 2005 medical opinion of 
record in this regard should be noted and 
reconciled.  If the examiner cannot 
medically attribute any symptoms to 
either the veteran's service-connected 
PTSD or to other non-service connected 
psychiatric conditions with any degree of 
medical certainty, that should be so 
indicated.  The claims file must be made 
available to the examiner for review.  

2.  The veteran's increased rating and 
TDIU rating claims should then be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case before 
the case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



